Citation Nr: 1126983	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from June 1972 to June 1976, and from April 1983 to May 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claim of entitlement to service connection for depression and anxiety.

While this appeal was pending, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the first page of the present decision.

In his November 2007 VA Form 9, the appellant submitted a written request for a Travel Board hearing.  The appellant was subsequently scheduled for a Travel Board on May 21, 2010, at the above RO; however, the appellant failed to report for that hearing.  In addition, the appellant has not presented any good cause for his failure to appear, nor has he asked that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran, upon entry into active duty in June 1972, had a pre-existing psychiatric disorder; although some evidence suggests that anxiety and/or depressive disorders pre-existed this period of active service, such evidence is not clear and unmistakable.

2.  There is no clear and unmistakable evidence that the Veteran, upon entry into his second period of active duty in April 1983, had a pre-existing psychiatric disorder; although some evidence suggests that anxiety and/or depressive disorders pre-existed this period of active service, such evidence is not clear and unmistakable.

3.  A psychiatric disorder diagnosed as generalized anxiety disorder is shown during a period of active service, and is currently diagnosed.  


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in this case, and therefore, a psychiatric disorder diagnosed as generalized anxiety disorder (GAD), as a matter of law, cannot be said to have existed prior to either period of the Veteran's active Naval service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

2.  Giving the benefit of the doubt to the Veteran, a psychiatric disorder diagnosed as generalized anxiety disorder is the result of disease or injury incurred in active service.  38 U.S.C.A. §§ 1131, 1132, 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary because any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease occurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In determining whether a condition pre-existed service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

It is emphasized that the burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, which is the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Thus VA, rather than the claimant, bears the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).  This is codified at 38 C.F.R. § 3.304(b) (2010)).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  BLACK'S LAW DICTIONARY 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that a veteran was in sound condition at entry to service as to the disability for which s/he seeks service connection - must be assumed as a matter of law.  Accordingly, where the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on in-service incurrence). 

The Board notes has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant testified during his April 2008 personal hearing at the RO that he had been a career air traffic controller when he was in the Navy and that this was a high stress job.  He said that, although he thought that he had a pretty good handle on the stress, it sometimes got so intense that he would break out in a rash.  The appellant further testified that this had happened to him while he was on active duty.  

Review of the appellant's service medical treatment record reveals that the clinical findings were negative for any skin or psychiatric disorder during medical examinations conducted in December 1982; April 1983; December 1984; November 1985; March 1986; June 1986; August 1987; August 1988; July 1989; October 1991; August 1992; and October 1994.

In July 1995, the appellant complained of a rash on both ankles; he claimed to have never had such symptoms before.  He also saidt it might be related to stress he was under at home.  The clinical assessment was eczematous inflammation.  The next month, the appellant sought treatment for a complaint of a skin rash times two weeks.  He was referred with a provisional diagnosis of eczematous inflammation secondary to stress.  After being seen in dermatology, the clinical assessment eczematous dermatitis - irritant contact.  Eight days later, he was seen again and the clinical assessment was irritant/contact dermatitis, much improved/resolved.  In September 1995, he was noted to have a rash over his right pectoral region and right knee.  Again he related this to his personal stressors of a separation from his wife and pending divorce.  The clinical assessment was dermatological condition of unknown origin.  The next day, he was diagnosed with eczematous dermatitis of the right thigh.  

Thereafter, clinical findings were negative for any skin or psychiatric disorder during medical examinations conducted in October 1995, and July 1997.  The August 2000 report of an abbreviated aeromedical examination does not reveal any psychiatric complaints or findings or any skin problems.  Likewise, a February 2001 report of medical assessment does not include any mention of skin or psychiatric complaints.  However, in January 2001, the appellant had sought treatment for a rash on his shoulders, abdomen, and thighs.  The clinical assessment was flu symptoms with a systemic allergic reaction of unknown etiology; the reaction was thought to possibly be due to over-the-counter medication.  

The appellant underwent a Navy retirement medical examination in March 2001; the clinical assessment was normal for the skin and for psychiatric status.  Two weeks later, the appellant admitted to having stress secondary to being on terminal leave and job hunting.  His psychiatric history was noted to be negative and the clinical assessment was uncontrolled hypertension.  

After service, the appellant sought retired military medical treatment beginning in August 2001.  An April 2006 treatment note indicates that the appellant had a stressful job and that he was experiencing stress.  In July 2006, the appellant underwent a new patient evaluation for complaints of depression and a skin rash.  He said that he was feeling anxious and depressed since May, when he started job retraining.  The examiner noted that the appellant had a previous history of stress that had gone to depression when he had marital problems.  A short time later that month, he complained of anxiety and depression secondary to unemployment.  The clinical assessment was depression/anxiety.  A July 2006 note indicates that the appellant reported having rashes on his ankles when he has depression and anxiety.  He said that he had this problem when he was not able to control what was going on.  The diagnosis was depression with anxiety; stress reduction was advised.  Dermatitis, stress-related, was also diagnosed.

The appellant also sought VA treatment post-service.  An August 2006 mental health intake summary includes a history that the appellant began to have significant anxiety symptoms in 1995, when his wife left and, more recently, since late June (two months earlier) when he was being retrained at work.  Axis I diagnoses of generalized anxiety disorder (GAD), major depressive episode and alcohol abuse were rendered by a VA staff psychiatrist.

The appellant was afforded a VA psychiatric examination in July 2009; the examiner did not have the claims file, but did review the local VA treatment records.  The examiner noted that the appellant contended that his in-service divorce and symptoms of stress led to his post-service depression and anxiety.  The appellant stated that he had been depressed and anxious his whole adult life, and that 1995 had been the toughest year in his life emotionally.  He said that he sought treatment with medications in 2003.  After examining the appellant, the VA physician opined that the appellant met the criteria for GAD and alcohol abuse.  The examiner also opined that the appellant currently met the criteria for a diagnosis of dysthymia.  The examiner stated that during times of high stress, such as a divorce or unemployment, the appellant would have severe anxiety and depression symptoms meeting the criteria for GAD or major depressive disorder (MDD).  The examiner concluded that the appellant had had generalized anxiety and dysthymic disorder his whole life (predating the military), but did not give any explanation for this conclusion.  The examiner also indicated that the appellant had depression and anxiety symptoms during his more than 20 years of military service and that an exacerbation in 1995 had led to the development of a skin rash.

The August 2009 Supplemental Statement of the case (SSOC) reflects that the RO denied the appellant's claim because it found that his GAD had pre-existed service and was not aggravated by service.  As previously noted, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if it pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Prior to service, the Veteran allegedly had anxiety and depression.  During service and after service, his symptoms reflected a diagnosis of GAD.

In this case, there is some evidence of record which suggests that the Veteran began to experience mental health problems prior to his entry into his second period of service.  However, this is mostly based on the Veteran describing himself as being a worrier his whole life, and having been physically abused as a child.  

Based upon this evidentiary record, the Board might view the July 2009 medical opinion in the file as showing that the preponderance of the evidence is against a finding that the initial onset of the Veteran's psychiatric disability occurred during service, in light of the description of a lifelong history of mental difficulties.  However, given the fact that no psychiatric disorder was noted on the December 1982 service entrance examination and the fact that the Veteran functioned successfully for many years in the high-stress environment of air traffic control, and given the fact that he was not exhibiting skin rashes in reaction to heightened stress until 1995, and then again in early 2001, the Board is unable to find any competent evidence that rises to the level of clear and unmistakable evidence on the question of whether the Veteran's GAD pre-existed service.  The Board notes that the appellant is currently service-connected for hypertension and temporomandibular joint (TMJ) sydrome - conditions that have been linked to stress.  

As previously noted, the standard to be applied in this case is not the "preponderance of evidence" but "clear and unmistakable evidence", and clear and unmistakable evidence is a much more formidable evidentiary burden than the preponderance of the evidence standard.  The clear and unmistakable evidence standard is in fact an onerous evidentiary standard which requires that any finding of pre-existing disease to be undebatable.  Here, the Board finds that the evidence is debatable as to whether the Veteran's depression and/or anxiety pre-existed his entry into service in April 1983.  Therefore, as there is no clear and unmistakable evidence that any psychiatric condition pre-existed service, the presumption of soundness has not been rebutted.  VAOPGCPREC 03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Given that the Veteran is presumed to have been in sound condition at entry, the Board finds that it is reasonable to infer from the Veteran's service treatment records dated between 1995 and 2001, as well as from the July 2009 VA psychiatric examination report and post-service VA and TriCare treatment records, that he has had psychiatric problems continually since experiencing the problems he had in service beginning in approximately 1995, and that such difficulties have culminated in his current diagnosis of GAD.  There is no medical opinion evidence of record to contradict such an inference.  

The foregoing facts, and the benefit-of-the-doubt doctrine provide a proper basis for granting the Veteran's claim for service connection.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently-diagnosed GAD is warranted.

ORDER

Service connection for a psychiatric disorder diagnosed as generalized anxiety disorder is granted.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


